Citation Nr: 1816884	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-33 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to March 27, 2015, and in excess of 50 percent therefrom for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his representative


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In November 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Because the Veteran testified in November 2017 that his PTSD symptoms had worsened since his last VA examination in January 2016, reexamination is necessary.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  All updated pertinent treatment records should be obtained and associated with the claims file.

2.  The Veteran should be scheduled for a VA examination to determine the severity of his service-connected PTSD using the most recent Disability Benefits Questionnaire (DBQ).  The claims file should be reviewed and the review noted in the report.  All symptoms and findings should be reported in detail to include the frequency, severity, and duration of symptoms.  The examiner should indicate the overall level of occupational and social impairment, to include whether the Veteran's symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  The examiner should indicate the effect of the symptoms associated with PTSD on the Veteran's ability to perform the mental and physical acts required for employment, taking into account any medications taken for PTSD.

3.  Thereafter review the examination report and take any action to ensure that it complies with the remand directives.  Conduct any other development suggested by the newly developed record.

4.  After completing the above, the claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

